                 Case 3:18-cr-05579-RJB Document 485 Filed 03/08/19 Page 1 of 8




 1                                                                                 Judge Ronald B. Leighton
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT FOR THE
                               WESTERN DISTRICT OF WASHINGTON
 8
                                         AT TACOMA
 9
10
          UNITED STATES OF AMERICA,                                 NO. CR18-5579RBL
11
                                 Plaintiff,
12
13                                                                  UNITED STATES’ OPPOSITION TO
                            v.
                                                                    DEFENDANT LOPEZ HERNANDEZ’S
14
          CARLOS EDUARDO LOPEZ                                      MOTION FOR RECONSIDERATION OF
15        HERNANDEZ, et al.,                                        PROPOSED SCHEDULING ORDER
                                                                    [Dkt. 417]
16
                             Defendants.
17
18             The United States of America, by and through Brian T. Moran, United States
19 Attorney for the Western District of Washington, and Marci L. Ellsworth and Karyn S.
20 Johnston, Assistant United States Attorneys for said District, files this opposition to
21 Defendant Carlos Eduardo Lopez Hernandez’s Motion for Reconsideration of Proposed
22 Scheduling Order [Dkt. 417]. 1 There are two particular deadlines that Defendant Lopez
23 Hernandez takes issue with: (1) “Jencks, Giglio, and Rule 26.2 discovery,” currently set
24 on September 9, 2019 (for witnesses other than confidential informants and cooperating
25 witnesses) and on September 3, 2019 (for confidential informants and cooperating
26
27   1
      Although seven other defendants, through counsel, have joined in Defendant Lopez Hernandez’s motion, the
28   United States refers to the motion in this response as Lopez Hernandez’s motion.

         UNITED STATES’ OPPOSITION TO DEFENDANT                                          UNITED STATES ATTORNEY
                                                                                         1201 PACIFIC AVENUE, SUITE 700
         LOPEZ HERNANDEZ’S MOTION FOR RECONSIDERATION
                                                                                          TACOMA, WASHINGTON 98402
         OF PROPOSED SCHEDULING ORDER [Dkt. 417] / United States v. Lopez                        (253) 428-3800
         Hernandez, et al. (CR18-5579RBL) - 1
              Case 3:18-cr-05579-RJB Document 485 Filed 03/08/19 Page 2 of 8




 1 witnesses), and (2) “all non-Brady confidential informant discovery,” a category not
 2 specifically contemplated by the Court’s Complex Case Management Order but
 3 presumably an iteration of the deadline for confidential informant/cooperating witness
 4 Jencks, Giglio, and Rule 26.2 discovery (i.e., September 3, 2019).
 5          For the following reasons, the United States opposes Defendant Lopez
 6 Hernandez’s Motion and believes the deadlines set by the Court in the Complex Case
 7 Management Order [Dkt. 411] are reasonable and provide those defense counsels who
 8 proceed to trial with ample time to prepare.
 9                                  I.     LEGAL STANDARD
10          In federal criminal cases, the government’s discovery obligations are established
11 by Federal Rule of Criminal Procedure 16 (“Rule 16”), supplemented by the Local Rules
12 for the Western District of Washington (“Local Rules”), the Jencks Act, 18 U.S.C. §
13 3500, Brady v. Maryland, 373 U.S. 83 (1963), and Giglio v. United States, 405 U.S. 150
14 (1972). There is otherwise “no general constitutional right to discovery in a criminal
15 case, and Brady did not create one.” Weatherford v. Bursey, 429 U.S. 545, 559 (1977).
16          The government’s discovery obligations are ongoing, but the government does not
17 have to produce all of its discovery material at once and/or at the outset of the case. See,
18 e.g., Pennsylvania v. Ritchie, 480 U.S. 39, 60 (1987) (“the duty to disclose is ongoing”),
19 Local Rule 16(d) (“continuing duty to disclose”), Fed. R. Crim. P. 16 and 26.2
20 (disclosure of witnesses’ prior statements not required until after witnesses testify on
21 direct examination), Local Rule 16(f) (witness statements are to be produced “during the
22 time of trial, or at any time if the parties agree”).
23          The government has a qualified privilege to withhold the identity of confidential
24 sources. Indeed, as a general matter, there is no requirement that the identity of any
25 government witnesses, including confidential sources, be revealed before trial. See
26 Weatherford, 429 U.S. at 559 (no constitutional violation where government did not
27 reveal identity of confidential informant before the informant testified at trial); Local
28 Rule 16(f). To the contrary, “[t]he government has a limited privilege to withhold an
     UNITED STATES’ OPPOSITION TO DEFENDANT                               UNITED STATES ATTORNEY
                                                                          1201 PACIFIC AVENUE, SUITE 700
     LOPEZ HERNANDEZ’S MOTION FOR RECONSIDERATION
                                                                           TACOMA, WASHINGTON 98402
     OF PROPOSED SCHEDULING ORDER [Dkt. 417] / United States v. Lopez             (253) 428-3800
     Hernandez, et al. (CR18-5579RBL) - 2
             Case 3:18-cr-05579-RJB Document 485 Filed 03/08/19 Page 3 of 8




 1 informant’s identity.” United States v. Henderson, 241 F.3d 638, 645 (9th Cir. 2000)
 2 (citing Roviaro v. United States, 353 U.S. 53, 59-61 (1957)). “The purpose of the
 3 privilege is the furtherance and protection of the public interest in effective law
 4 enforcement by preserving the anonymity of these informants.” United States v. Amador-
 5 Galvan, 9 F.3d 1414, 1417 (9th Cir. 1993) (citing Roviaro, 353 U.S. at 59).
 6         To obtain disclosure of a confidential informant’s identity, a defendant “must
 7 show a need for the information … more than just a ‘mere suspicion’ that the informant
 8 has information which will prove ‘relevant and helpful’ to his defense, or that will be
 9 essential to a fair trial.” Henderson, 241 F.3d at 645. Prior to ordering disclosure of the
10 information and to “balance the defendant’s and the government’s interests, a district
11 court must hold an in camera hearing whenever the defendant makes a ‘minimal
12 threshold showing’ that disclosure would be relevant to at least one defense.” Id.
13 (quoting United States v. Spires, 3 F.3d 1234, 1238 (9th Cir. 1993)) (emphasis added).
14                                      II.    ARGUMENT
15         Neither the law nor the facts support either one of Defendant Lopez Hernandez’s
16 requests for an acceleration of the dates by which the United States is to produce the
17 discovery at issue. The United States has already – and continues to – produce the
18 reports and statements of its potential witnesses (the Jencks and “Rule 26.2 discovery”),
19 and will produce any Giglio information in a timely manner consistent with its practice in
20 this District. The United States additionally has produced, albeit with redaction of
21 personal identifying information, discovery about its confidential source. The United
22 States has also produced other material about its confidential source, subject to the
23 Court’s Protective Order. The United States has produced all of these materials (and
24 more) to the appointed Discovery Coordinator on dates between January 14 and February
25 28, 2019, with more queued up for production next week. At this stage, Defendant Lopez
26 Hernandez has failed to make even the minimal threshold showing that disclosure of
27 information related to the United States’ confidential source is relevant. His demand that
28
     UNITED STATES’ OPPOSITION TO DEFENDANT                               UNITED STATES ATTORNEY
                                                                          1201 PACIFIC AVENUE, SUITE 700
     LOPEZ HERNANDEZ’S MOTION FOR RECONSIDERATION
                                                                           TACOMA, WASHINGTON 98402
     OF PROPOSED SCHEDULING ORDER [Dkt. 417] / United States v. Lopez             (253) 428-3800
     Hernandez, et al. (CR18-5579RBL) - 3
             Case 3:18-cr-05579-RJB Document 485 Filed 03/08/19 Page 4 of 8




 1 the United States disclose “all non-Brady confidential informant discovery” three months
 2 prior to trial is thus without merit.
 3 A.      Non-Informant “Jencks, Giglio, and Rule 26.2” Discovery
 4         Defendant Lopez Hernandez asks for an August 16, 2019, deadline for production
 5 of “Jencks, Giglio, and Rule 26.2 discovery” as it pertains to non-informant/non-
 6 cooperating witnesses.
 7         Jencks and “Rule 26.2” discovery both relate to witnesses (other than a defendant)
 8 testifying on direct examination, whether at trial or a suppression hearing. By law, the
 9 United States is not required to produce either Jencks material or Rule 26.2 material until
10 after a witness has testified; in practice, the United States endeavors to produce said
11 material well before a witness has testified.
12         As a threshold matter, if there is a suppression hearing in August 2019 in this case
13 at which a government witness(es) testify, the United States will comply with its
14 obligations as they pertain to any witness(es) who testify at the hearing. The United
15 States has already produced much of the Jencks and/or Rule 26.2 discovery; more than
16 13,000 Bates numbered items of discovery materials have gone to the Discovery
17 Coordinator thus far. Those materials consist of law enforcement reports from the
18 inception of the Bremerton Police Department investigation through the execution of
19 search and arrest warrants in early December 2018, surveillance photographs and videos,
20 tracking data, Facebook materials, lab reports, firearms tracing reports, agent and officer
21 affidavits, and hundreds of intercepted communications. As the United States continues
22 to receive reports and documents authored by law enforcement officers (whether
23 potential witnesses or not), the United States will continue to produce them to the
24 Discovery Coordinator.
25          If the matter proceeds to trial as scheduled, the United States will produce any
26 Giglio material two weeks prior to the trial, consistent with its practice and the Court’s
27 Complex Case Management Order (setting a September 9, 2019, deadline for such
28 production in advance of the September 23, 2019, trial date). Defendant Lopez
     UNITED STATES’ OPPOSITION TO DEFENDANT                              UNITED STATES ATTORNEY
                                                                         1201 PACIFIC AVENUE, SUITE 700
     LOPEZ HERNANDEZ’S MOTION FOR RECONSIDERATION
                                                                          TACOMA, WASHINGTON 98402
     OF PROPOSED SCHEDULING ORDER [Dkt. 417] / United States v. Lopez            (253) 428-3800
     Hernandez, et al. (CR18-5579RBL) - 4
                 Case 3:18-cr-05579-RJB Document 485 Filed 03/08/19 Page 5 of 8




 1 Hernandez offers no compelling reason why the United States should deviate from its
 2 practice with respect to the instant case, and the Court should deny his motion for
 3 reconsideration and acceleration of the September 9, 2019, deadline.
 4 B.          Confidential Source and/or Cooperating Witness Discovery
 5             Defendant Lopez Hernandez asks for a deadline of June 17, 2019 – more than
 6 three months before the scheduled trial date and two months before his requested
 7 deadline for the non-informant witness discovery described above – for “all non-Brady
 8 CI discovery.”
 9             In support of his request, Defendant Lopez Hernandez posits that the existing
10 Protective Orders, and any additional ones to which he presumably would agree, support
11 his request for an earlier discovery deadline. 2 He otherwise provides no basis for his
12 request and utterly fails to carry his burden of demonstrating a need for this material at
13 all, let alone a need to receive it three months prior to the trial date.
14             As described in the discovery materials already produced to defense counsel as
15 early as December 6, 2018, the confidential source (CS1) assisted local law enforcement
16 at the very beginning of this investigation by making a series of controlled buys and
17 providing information about Facebook accounts and telephone numbers used by the
18 DTO. CS1 also introduced an undercover DEA agent (the UC) to the DTO; the UC then
19 made a series of controlled buys from the DTO. The United States has already provided
20 counsel with hundreds of pages of affidavits describing the controlled buys (by both CS1
21 and the UC), law enforcement officers’ reports about the controlled buys, surveillance
22 photos and videos of the buys, and lab reports (where available) related to the drugs
23 obtained during the buys.
24
25   2
       This appears to be an argument that the Protective Order is sufficient to protect the identity of the Confidential
26   Source. In reality, the Protective Order only prevents defense counsel from giving physical copies of certain
     discovery materials to their clients. It does not prevent defendants from reading/reviewing those materials and
27   learning the identity of the Confidential Source, and it does not prevent defendants from passing that information
     along to other individuals. At best, a Protective Order minimizes or delays threats/intimidation/harassment against
28   the confidential source.

         UNITED STATES’ OPPOSITION TO DEFENDANT                                               UNITED STATES ATTORNEY
                                                                                              1201 PACIFIC AVENUE, SUITE 700
         LOPEZ HERNANDEZ’S MOTION FOR RECONSIDERATION
                                                                                               TACOMA, WASHINGTON 98402
         OF PROPOSED SCHEDULING ORDER [Dkt. 417] / United States v. Lopez                             (253) 428-3800
         Hernandez, et al. (CR18-5579RBL) - 5
                 Case 3:18-cr-05579-RJB Document 485 Filed 03/08/19 Page 6 of 8




 1             Armed with this discovery, Defendant Lopez Hernandez has not shown any
 2 suspicion, let alone a “mere suspicion,” that the “informant has information which will
 3 prove ‘relevant and helpful’ or will be essential to a fair trial.” Amador-Galvan, 9 F.3d at
 4 1417. In fact, given the posture of the investigation (i.e., the transition from CS1 to the
 5 UC early on in the investigation and before the instigation of the wiretap portion of it), it
 6 is unlikely the United States would even call CS1 to testify as a witness. The United
 7 States is certainly not in a position to make a final determination now, but points this out
 8 to underscore the degree to which Defendant Lopez Hernandez fails to carry his burden
 9 for early disclosure of CS1’s information. 3
10             With respect to Defendant Lopez Hernandez’s request for early disclosure of
11 discovery relating to any cooperating witnesses, it is worth noting that where an
12 individual defendant, in this or the related cases, provided a post-arrest statement to law
13 enforcement, information about that statement has been provided only to that individual
14 defendant and his/her counsel. The United States does that to protect such individuals
15 from intimidation and/or retaliation for their cooperation with law enforcement;
16 presumably, those individuals do not want the specifics of their “confessions” shared
17 with their co-defendants any earlier than they have to be, or at all. Defendant Lopez
18 Hernandez and the other co-defendants who have joined in his motion, ironically, do not
19 appear to share that concern.
20             Thus, Defendant Lopez Hernandez has failed to carry his burden of demonstrating
21 a need for the information related to either CS1 or the potential cooperating witnesses,
22 and the Court should deny his motion for reconsideration and acceleration of the
23 September 3, 2019, deadline.
24 //
25
26
     3
27    Additionally, as Amador-Galvan contemplates, if Defendant Lopez Hernandez were able to make a threshold
     showing of need, the Court would hold an in camera hearing to determine whether “in fact any of these informants
28   would be helpful” to the defense and to engage in Roviaro’s balancing test. Amador-Galvan, 9 F.3d at 1417.

         UNITED STATES’ OPPOSITION TO DEFENDANT                                           UNITED STATES ATTORNEY
                                                                                          1201 PACIFIC AVENUE, SUITE 700
         LOPEZ HERNANDEZ’S MOTION FOR RECONSIDERATION
                                                                                           TACOMA, WASHINGTON 98402
         OF PROPOSED SCHEDULING ORDER [Dkt. 417] / United States v. Lopez                         (253) 428-3800
         Hernandez, et al. (CR18-5579RBL) - 6
             Case 3:18-cr-05579-RJB Document 485 Filed 03/08/19 Page 7 of 8




1                                      III.   CONCLUSION
2          For all the foregoing reasons, the Court should deny Defendant Lopez
3 Hernandez’s Motion for Reconsideration of the Proposed Scheduling Order.
4       DATED this 8th day of March, 2019.
5
6
                                                       Respectfully submitted,
7
8                                                      BRIAN T. MORAN
                                                       United States Attorney
9
10                                                     s/ Marci L. Ellsworth
                                                       MARCI L. ELLSWORTH
11                                                     Assistant United States Attorneys
12                                                     1201 Pacific Avenue, Suite 700
                                                       Tacoma, Washington 98402
13                                                     Phone: (253) 428-3800
14                                                     Fax: (253) 428-3826
                                                       E-mail: marci.ellsworth@usdoj.gov
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     UNITED STATES’ OPPOSITION TO DEFENDANT                              UNITED STATES ATTORNEY
                                                                         1201 PACIFIC AVENUE, SUITE 700
     LOPEZ HERNANDEZ’S MOTION FOR RECONSIDERATION
                                                                          TACOMA, WASHINGTON 98402
     OF PROPOSED SCHEDULING ORDER [Dkt. 417] / United States v. Lopez            (253) 428-3800
     Hernandez, et al. (CR18-5579RBL) - 7
             Case 3:18-cr-05579-RJB Document 485 Filed 03/08/19 Page 8 of 8




1                                 CERTIFICATE OF SERVICE
2          I hereby certify that on March 8, 2019, I electronically filed the foregoing with the
3 Clerk of the Court using the CM/ECF system which will send notification of such filing
4 to the attorney of record for the defendant.
5
6
                                                        /s/ Lisa Crabtree
7                                                      LISA CRABTREE
                                                       Paralegal
8
                                                       United States Attorney’s Office
9                                                      1201 Pacific Avenue, Suite 700
                                                       Tacoma, Washington 98402
10
                                                       Telephone: (253) 428-3800
11                                                     Fax: (253) 428-3826
                                                       E-mail: Lisa.Crabtree@usdoj.gov
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     UNITED STATES’ OPPOSITION TO DEFENDANT                              UNITED STATES ATTORNEY
                                                                         1201 PACIFIC AVENUE, SUITE 700
     LOPEZ HERNANDEZ’S MOTION FOR RECONSIDERATION
                                                                          TACOMA, WASHINGTON 98402
     OF PROPOSED SCHEDULING ORDER [Dkt. 417] / United States v. Lopez            (253) 428-3800
     Hernandez, et al. (CR18-5579RBL) - 8
